Case: 15-12075    Date Filed: 02/05/2016   Page: 1 of 21




                                                                        [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 15-12075
                         ________________________

                  D.C. Docket No. 1:14-cv-24733-KMM



HAYET NASER GOMEZ,

                                               Plaintiff - Appellant,

versus

ALFREDO JOSE SALVI FUENMAYOR,

                                            Defendant - Appellee.
                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (February 5, 2016)

Before MARCUS, JORDAN, and BLACK, Circuit Judges.

MARCUS, Circuit Judge:
             Case: 15-12075     Date Filed: 02/05/2016   Page: 2 of 21


      In this appeal, we are asked to determine whether significant threats and

violence directed against a parent can constitute a grave risk of harm to a child

under the Hague Convention on the Civil Aspects of International Child Abduction

(“Convention”).    During a contentious custody battle in Venezuela over their

daughter, M.N., Hayet Naser Gomez (“Naser”), M.N.’s mother, made several

threats against M.N.’s father, Alfredo Jose Salvi Fuenmayor (“Salvi”). Those

threats assumed a new dimension when actual violence began against Salvi’s

family. His girlfriend was shot while driving, minutes after dropping him and his

daughter off. Salvi’s mother’s car was damaged and vandalized. In addition, on at

least two occasions, drugs were planted in the car. Fearing for his and his family’s

safety, Salvi fled Venezuela for the United States, bringing M.N. with him in

violation of a Venezuelan court’s restraining order.

      Naser filed suit in the United States District Court for the Southern District

of Florida pursuant to the Convention, seeking her daughter’s return to Venezuela.

After a two-day bench trial, the district court ruled that, although Naser had made a

prima facie case for return by showing that M.N. had been wrongfully removed

from Venezuela, return would be inappropriate because an exception to the

Convention applied. Specifically, the district court found by clear and convincing

evidence that there is a grave risk that M.N.’s return to Venezuela would expose

her to physical or psychological harm.


                                         2
              Case: 15-12075    Date Filed: 02/05/2016   Page: 3 of 21


      After thorough review and having the benefit of oral argument, we hold that

the district court correctly found that the grave risk of harm exception to the

Convention applied in this case. Although a pattern of threats and violence was

not directed specifically at M.N., serious threats and violence directed against a

child’s parent can, and in this case did, nevertheless pose a grave risk of harm to

the child. Accordingly, we affirm.

                                         I.

      We review a district court’s findings of fact for clear error and its legal

conclusions and applications of the law to the facts de novo. Chafin v. Chafin, 742
F.3d 934, 938 (11th Cir. 2013).       “The clearly erroneous standard is highly

deferential and requires that we uphold the district court’s factual determinations

so long as they are plausible in light of the record viewed in its entirety.”

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th

Cir. 2010) (internal quotation marks omitted). “Whether a grave risk of harm to a

child exists under the terms of the Hague Convention is a mixed question of law

and fact, which we review de novo.” Baran v. Beaty, 526 F.3d 1340, 1345 (11th

Cir. 2008).

                                         II.

      Because Naser does not contest the district court’s findings of fact -- let

alone show that they are implausible in light of the record viewed in its entirety --


                                         3
             Case: 15-12075     Date Filed: 02/05/2016   Page: 4 of 21


the following narrative is drawn from the district court’s factual findings and the

testimony presented at the two-day bench trial on which those findings were based.

See Baran, 526 F.3d at 1342.

      This lawsuit arises from a sad and remarkably contentious battle between

Salvi and Naser over custody of their four-year-old daughter, M.N. All three

individuals are citizens of Venezuela. Salvi and Naser were never married and

Naser is now married to Anibangel Molina Anais (“Molina”). Beginning in 2012,

Naser and Molina made repeated threats against Salvi and his family. Thus, for

example, Molina called Salvi’s mother and told her that if Salvi ever returned to

Molina’s home seeking to visit his daughter, it would be the last thing Salvi did in

his life. Then, in July 2012, Naser and Molina left Venezuela with M.N. and took

her to Miami. Salvi filed a petition under the Convention in the United States

District Court for the Southern District of Florida and successfully obtained an

order requiring that M.N. be returned to Venezuela in his custody. During the

course of the court proceedings in Miami, the district judge awarded Salvi primary

custody of M.N. while granting Naser visitation rights to be exercised in the

presence of a court-appointed supervisor, Karina Lapa. At these visits, which

occurred in the United States, Lapa noted Naser’s hostility toward Salvi, including

hearing threats made over the course of the ten visits she supervised.         Lapa

specifically testified that Naser repeated that she was going to make Salvi “pay”


                                         4
               Case: 15-12075    Date Filed: 02/05/2016   Page: 5 of 21


for what he had done and said that “something is going to happen” to him when

Naser regained custody over M.N. Lapa relayed these threats to Salvi. On one

occasion, Lapa found Naser’s mother standing outside the visitation site,

reportedly trying to determine where Salvi was coming from with M.N. Lapa said

that she was “very concerned” about M.N.’s safety.

         Upon returning to Maracaibo in Venezuela, Salvi and M.N. went into hiding,

preventing Naser from visiting her. At a Venezuelan court hearing attended by

both Salvi and Naser shortly after their return to Maracaibo, Naser was

accompanied by armed guards, who also accompanied her to every subsequent

court date.

         In October 2013, Molina was charged by a federal grand jury sitting in the

Southern District of Florida with wire fraud, conspiracy to commit wire fraud, and

conspiracy to commit money laundering. While free on bond, he fled the United States

to return to Venezuela. Later that month, a Venezuelan court ordered a continuation of

the United States federal district court’s custody arrangement, granting Salvi primary

custody. Upon hearing this ruling, Naser had an outburst in court, threatening to kill

Salvi.

         Subsequently, Salvi’s girlfriend, Claudia Poblete, picked him up from the

courthouse; they were followed for several blocks by individuals on motorcycles.

Three days later, Poblete dropped off Salvi, Salvi’s sister, and M.N. at Salvi’s


                                          5
             Case: 15-12075     Date Filed: 02/05/2016   Page: 6 of 21


parents’ home after attending a birthday party. The windows of Poblete’s car were

tinted black, making it impossible to see inside the vehicle. While driving home,

Poblete was shot at and struck three times. Additional bullet holes were found in

the side of the car, the headrest of the passenger seat, and above the child seat.

Salvi testified that he did not know who shot Poblete because he was not present

when it happened. Approximately a week later, Salvi saw Naser at a courthouse in

Venezuela and heard Naser telling public defenders there that she was concerned

about M.N.’s safety because the earlier shooting had been intended for Salvi. Salvi

had told no one about the incident except the attorney he had met with that day.

      The violence continued on November 2, 2013, as several people broke into

Salvi’s parents’ building in Venezuela.       The individuals shattered one of the

windows of Salvi’s mother’s car and spray-painted on the side of the car in

Spanish, “You are going to die.” Moreover, Salvi’s sister and mother testified that

they had seen several men enter the garage that housed the car carrying a package

and then leave without the package.          Later, they discovered that a package

containing twenty-five glassine envelopes of cocaine had been placed in the

mother’s car. Salvi does not know who broke into and defaced his mother’s car.

      Throughout this timeframe, on approximately five occasions, Naser’s

brother and several armed men went to schools in Venezuela where Salvi’s sister

worked, seeking information about when she arrived, whom she traveled with, and


                                         6
             Case: 15-12075      Date Filed: 02/05/2016    Page: 7 of 21


whether her brother came to the school. They offered money to employees at the

schools to obtain this information.

      On December 20, 2013, a Venezuelan court affirmed the decision granting

Salvi primary custody of the child and awarding Naser supervised visits. Just over

a week later, Salvi’s mother was arrested after a search of her car by the

Venezuelan National Guard discovered drugs. She testified that, as with the first

time drugs were planted in her car, she did not know who placed the drugs there.

The investigation was reportedly unusual and the charges against her were later

dropped.

      Based on these facts, Salvi testified in federal district court that he feared for

his daughter’s safety because of the violence directed against him and his family

and the possibility that M.N. would live with Molina, who, Salvi claimed, is

involved in trafficking drugs. Salvi added that he made several unsuccessful

attempts to obtain from the Venezuelan government protection for himself and his

family. Eventually, he said that he was advised by government officials to leave

the country because he could not be protected in Venezuela.

      On February 4, 2014, a Venezuelan court entered an order prohibiting M.N.

from leaving the country, pursuant to a request made by Salvi. Nevertheless, on

February 8, 2014, Salvi left with his child for the United States after forging the

authorization needed from Naser to leave the country. Salvi’s mother and sister


                                           7
              Case: 15-12075    Date Filed: 02/05/2016    Page: 8 of 21


had left for the United States several days earlier.         On May 7, 2014, the

Venezuelan Family Court issued an order revoking Salvi’s custody rights. Salvi,

his sister, his mother, and M.N. all have pending asylum applications in the United

States.

      On December 15, 2014, Naser filed a complaint and a petition in the United

States District Court for the Southern District of Florida seeking the return of M.N.

to Venezuela under the rules found in the Hague Convention on the Civil Aspects

of International Child Abduction. The district court conducted a two-day bench

trial on the matter on April 6–7, 2015. In the face of multiple witnesses called on

Salvi’s behalf detailing a long string of violent altercations and threats, Naser

called only one witness: a lawyer with no personal knowledge of the facts in this

case. After the bench trial, the district court entered a detailed order that declined

to order that M.N. be repatriated to Venezuela. The court concluded that, under

the Convention, Naser had established a prima facie case requiring the return of

her daughter because Salvi had “wrongfully removed the child from her habitual

residence in Venezuela.” The court determined that the child was a “habitual

resident” of Venezuela prior to coming to the United States, that Naser possessed

and was exercising her rights of custody at the time of the removal, and that

removing M.N. violated Naser’s rights of custody. These conclusions are not

challenged on appeal.


                                          8
              Case: 15-12075     Date Filed: 02/05/2016    Page: 9 of 21


      In a portion of the district court’s order that the parties dispute, however, the

district court concluded that the Convention did not require M.N. to be returned to

Venezuela because doing so would cause her to face “a grave risk of harm or to be

placed in an intolerable situation.” The court highlighted the repeated threats made

by Naser and Molina against Salvi and his family, that Molina is a fugitive “who

has repeatedly demonstrated a disregard for the law,” the repeated presence of

armed guards at court hearings, reports that Salvi and his family were followed on

multiple occasions, the vandalism and destruction of Salvi’s mother’s car, the

planting of drugs in that car, and the shooting of Salvi’s girlfriend. In a key

passage, the district court squarely laid the blame for these repeated acts on Naser

and Molina:

              The evidence has established that [Naser] and Molina
              directly made threats, and the evidence also supports the
              finding that it is highly probable that [Naser] and Molina
              were involved in the acts of violence against [Salvi] and
              his family. These acts of violence, although not
              specifically directed at the child, placed her in a perilous
              position with a high risk of danger.

Thus, although Salvi had wrongfully removed his daughter from Venezuela, the

district court found that M.N. faced a grave risk of harm if she returned to

Venezuela. Accordingly, the court denied Naser’s petition.

      This timely appeal followed.




                                           9
             Case: 15-12075     Date Filed: 02/05/2016   Page: 10 of 21


                                         III.

      The sole issue we face is whether Salvi proved by clear and convincing

evidence that M.N. would face a grave risk of harm were she returned to

Venezuela.    This, in turn, requires determining whether threats and violence

directed against a parent, but not specifically against the child, can constitute a

grave risk to the child within the meaning of the Convention, and whether such

threats constituted a grave risk of harm to M.N. in this case. While the proper

inquiry focuses on the risk faced by the child, not the parent, we hold that

sufficiently serious threats and violence directed against a parent can nonetheless

pose a grave risk of harm to a child as well. That is the case here.

                                         A.

      The United States became a signatory to the Convention in 1980. Baran,
526 F.3d at 1344. Congress subsequently implemented the Convention’s terms

through the International Child Abduction Remedies Act of 1988 (ICARA). 22

U.S.C. §§ 9001–9011. “The Convention seeks to protect children internationally

from the harmful effects of their wrongful removal or retention and to establish

procedures to ensure their prompt return to the State of their habitual residence, as

well as to secure protection for rights of access.” Chafin, 742 F.3d at 936 (internal

quotation marks omitted).       Notably, the Convention and its implementing

legislation “empower courts in the United States to determine only rights under the


                                          10
             Case: 15-12075    Date Filed: 02/05/2016   Page: 11 of 21


Convention and not the merits of any underlying child custody claims.” 22 U.S.C.

§ 9001(b)(4); Baran, 526 F.3d at 1344. Indeed, determining the underlying merits

of the child custody claims would run directly counter to the Convention’s aims

because “the central purpose of the Convention and ICARA in the case of an

abducted child is for the court to decide as a gatekeeper which of the contracting

states is the proper forum in which the issue of custody should be decided.”

Seaman v. Peterson, 766 F.3d 1252, 1257 (11th Cir. 2014). Thus, “[w]hen a child

has been wrongfully removed from his country of habitual residence, the

Convention provides the non-abducting parent with a remedy of return, intended to

restore the parties to the pre-abduction status quo and deter parents from crossing

borders in search of a more sympathetic forum for child custody proceedings.”

Baran, 526 F.3d at 1344.

      A federal court called on to adjudicate a petition brought under the

Convention follows what amounts to a two-step process. “When a parent files a

petition for the return of a removed child, the first question courts must ask is

whether the removal was wrongful. If so, the child must be returned ‘forthwith’

unless the respondent establishes one of the affirmative defenses enumerated in the

Convention.” Id. Those defenses -- including the “grave risk” exception at issue

in this case -- are to be construed narrowly. 22 U.S.C. § 9001(a)(4); Baran, 526
F.3d at 1345.    As the Convention’s official commentary has noted, narrow


                                        11
               Case: 15-12075       Date Filed: 02/05/2016       Page: 12 of 21


interpretations of the exceptions are necessary to prevent them from swallowing

the rule and rendering the Convention “a dead letter.”                      Elisa Perez-Vera,

Explanatory Report: Hague Conference on Private International Law, in 3 Acts and

Documents of the Fourteenth Session 426 (1980) (“Perez-Vera Commentary”),

¶ 34.1 The alternative, “a systematic invocation of the said exceptions, substituting

the forum chosen by the abductor for that of the child’s residence, would lead to

the collapse of the whole structure of the Convention by depriving it of the spirit of

mutual confidence which is its inspiration.” Id.

        The central feature of the Convention is the return remedy by which a

wrongfully removed child is to be repatriated to her home country for custody

determinations.      Abbott v. Abbott, 560 U.S. 1, 9 (2010).                 A more detailed

discussion of this topic is unnecessary because there is no dispute that Salvi

wrongfully removed M.N. from Venezuela, thus creating a presumption that Naser

is entitled to have M.N. returned to Venezuela. Rather, we assess whether Salvi

has proven that ordering M.N.’s return would cause her to face a grave risk of

harm.

1
  Perez-Vera was the official reporter of the Hague Conference and her report is recognized “as
the official history and commentary on the Convention and is a source of background on the
meaning of the provisions of the Convention.” Ruiz v. Tenorio, 392 F.3d 1247, 1252 n.2 (11th
Cir. 2004) (internal quotation omitted). “As the Supreme Court has noted, ‘[b]ecause a treaty
ratified by the United States is not only the law of this land . . . , but also an agreement among
sovereign powers, we have traditionally considered as aids to its interpretation the negotiating
and drafting history . . . and the postratification understanding of the contracting parties.’”
Blondin v. Dubois, 189 F.3d 240, 246 n.5 (2d Cir. 1999) (quoting Zicherman v. Korean Air
Lines Co., 516 U.S. 217, 226 (1996)).
                                               12
            Case: 15-12075     Date Filed: 02/05/2016   Page: 13 of 21


                                        B.

      The Convention provides for certain defenses to the return remedy where

there is a compelling reason for a child not to be returned to her home country.

Thus, the Convention recognizes that the policy goal of preventing children from

being removed from their habitual residences “gives way before the primary

interest of any person in not being exposed to physical or psychological danger or

being placed in an intolerable situation.” Perez-Vera Commentary at ¶ 29; see also

Baran, 526 F.3d at 1348 (“[T]he text of the Convention and the commentaries on it

place a higher premium on children’s safety than on their return.”).          The

Convention expressly provides:

            Notwithstanding the provisions of the preceding Article,
            the judicial or administrative authority of the requested
            State is not bound to order the return of the child if the
            person, institution or other body which opposes [the
            child’s] return establishes that –

                                       ***

            b) there is a grave risk that his or her return would expose
            the child to physical or psychological harm or otherwise
            place the child in an intolerable situation.

Hague Convention on the Civil Aspects of International Child Abduction art. 13,

Oct. 25, 1980. The party opposing the child’s return bears the burden of proving

by clear and convincing evidence that a grave risk of harm to the child exists. 22

U.S.C. § 9003(e)(2)(A).


                                        13
               Case: 15-12075       Date Filed: 02/05/2016      Page: 14 of 21


       Significantly, as explained by the State Department, to invoke the defense,

the party seeking to establish the exception must “show that the risk to the child is

grave, not merely serious.” Hague International Child Abduction Convention;

Text and Legal Analysis, 51 FR 10494-01, 10510 (1986) (“State Dept.

Commentary”); 2 see also Walsh v. Walsh, 221 F.3d 204, 218 (1st Cir. 2000).

Thus, “[o]nly evidence directly establishing the existence of a grave risk that

would expose the child to physical or emotional harm or otherwise place the child

in an intolerable situation is material to the court’s determination.” State Dept.

Commentary at 10510. In this Circuit, the district court is not required to also find

that the home country is unable to protect the child from that grave risk of harm.

Seaman, 766 F.3d at 1262; Baran, 526 F.3d at 1348. Accordingly, although the

district court concluded that “country conditions in Venezuela” indicated that Salvi

would be unable to obtain adequate protection for M.N. there, this finding was not

necessary to support the court’s ruling.

       Here, the district court’s opinion makes it abundantly clear that Salvi --

M.N.’s primary custodian leading up to her removal from Venezuela -- faces a

grave risk of harm if he were to return to that country. Salvi encountered repeated

threats on his life from Naser and Molina, the shooting of his girlfriend minutes

2
 The State Department’s official comments regarding an international agreement are entitled to
deference, although they are not binding. Baran, 526 F.3d at 1348 (citing Baxter v. Baxter, 423
F.3d 363, 373 n.7 (3d Cir. 2005)).

                                               14
             Case: 15-12075     Date Filed: 02/05/2016   Page: 15 of 21


after he (and M.N.) had been in the car with her, vandalism of his mother’s car, the

presence of armed guards associated with Naser and Molina at court hearings, and

repeated instances of drugs being planted in his mother’s car. The district court

also found that it was “highly probable” that Naser and Molina were behind these

various incidents. Tellingly, none of the actual facts detailed by the district court

have been contested, let alone controverted. Naser presented no evidence at trial to

contradict them, nor has she presented anything in this appeal.            Thus, she

necessarily failed to show that these findings represent clear error by the district

court. Rather, she only argues in her brief that not all of the incidents are actually

indicative of danger and that there is no direct evidence tying her or Molina to any

of them. We are unpersuaded.

      Accepting the factual findings of the district court -- which we do in the

absence of any showing of clear error -- on this record it is very difficult to avoid

reaching the same factual conclusions that the district court reached: that Naser and

Molina engaged in a campaign of terror against Salvi and his family that exposed

him and the people close to him to a grave risk of harm. Naser nonetheless argues

that it was clear error for the district court to conclude that the threats to Salvi’s

safety and well-being originated with Naser. It was not. The district court clearly

made a plausible determination when it found that Naser -- who repeatedly made

verbal threats against Salvi’s life, whose husband had made a verbal threat against


                                         15
             Case: 15-12075      Date Filed: 02/05/2016    Page: 16 of 21


Salvi’s life, who was frequently accompanied by armed individuals, and whose

family members had been seeking out information about Salvi’s comings and

goings -- was very probably behind the shooting and the other overt acts directed

against Salvi and those close to him. Indeed, the shooting of Poblete occurred just

a few days after Naser had threatened to kill Salvi. There is nothing implausible in

the district court’s determination that the two events were probably connected.

      Naser’s stronger argument is that the risk Salvi faces does not necessarily

establish a cognizable risk to M.N. Because the Convention’s exception requires a

grave risk to the child, Naser contends that any risk Salvi may face would be

irrelevant to the current petition. While Naser appeared to argue in her briefing to

this Court that the risk to a parent could not be used to establish a grave risk to the

child as a matter of law, her position during oral argument was that, while such a

showing was theoretically possible under the law, a sufficient showing had not

been made in this case.         Under either line of argumentation, we remain

unpersuaded. We have previously held that, where violence is directed at a parent

that may threaten the well-being of a child, the exception found in the Convention

may apply. Moreover, the scope and severity of the threats to Salvi found in this

case are clearly sufficient to establish a grave risk to his daughter.

      In Baran v. Beaty, 526 F.3d 1340 (11th Cir. 2008), we considered the case of

a husband (Baran) seeking the return of his child (Samuel) after his wife (Beaty)


                                           16
             Case: 15-12075    Date Filed: 02/05/2016   Page: 17 of 21


had wrongfully removed the child from their home in Australia.           Beaty, in

opposing Samuel’s return, testified to multiple instances where Baran’s abuse

toward her indirectly threatened Samuel and one instance where Baran’s drunken

recklessness may have endangered Samuel. Id. at 1342–43. Specifically, “the

court heard testimony that Baran had placed Samuel in harm’s way by abusing

Beaty while she was pregnant, verbally berating Beaty for hours on end while she

held Samuel in her arms, and handling newborn Samuel irresponsibly while

drunk.” Id. at 1346. Notably, however, there was no evidence that Baran had ever

intentionally harmed the child or even attempted to do so. Id. But we held that no

such showing was necessary. Id. The requisite finding for the exception to apply

is not that the child has previously been harmed, but rather that return would

“expose him to a present grave risk of physical or psychological harm, or

otherwise place him in an intolerable situation.” Id. Thus, we concluded, the

district court had been presented with enough evidence to conclude that “Baran’s

violent temper and abuse of alcohol would expose Samuel to a grave risk of harm

were he to be returned to Australia.” Id.

      That a child’s proximity to actual or threatened violence may pose a grave

risk to the child is echoed by decisions found in our sister circuits. See, e.g.,

Ermini v. Vittori, 758 F.3d 153, 164 (2d Cir. 2014) (“Spousal violence, in certain

circumstances, can also establish a grave risk of harm to the child, particularly


                                            17
             Case: 15-12075     Date Filed: 02/05/2016   Page: 18 of 21


when it occurs in the presence of the child.”). In Walsh v. Walsh, 221 F.3d 204

(1st Cir. 2000), the First Circuit found that there was a grave risk of harm to the

child where the husband had severely beaten his wife over the years, including

when she was pregnant; many of the beatings took place in front of her two small

children; the husband was a fugitive from charges that he had threatened to kill a

neighbor; and he had violated court orders to stay away from the marital residence.

Similarly, the Seventh Circuit in Van De Sande v. Van De Sande, 431 F.3d 567

(7th Cir. 2005), concluded that a grave risk of harm to a child had been established

where the husband’s propensity for violence had been demonstrated by his severe

and repeated beatings of his wife in the presence of their children and where he had

threatened the children. As the court wrote, “[t]he probability that [the husband],

or his mother, another person of violent temper (if the affidavits are true), would

some day lose control and inflict actual physical injury on the children (or at least

on the daughter) could not be thought negligible.” Id. at 570.

      Even if the rule that sufficiently serious threats to a parent can pose a grave

risk of harm to a child had not been established in this Circuit, we would

nonetheless adopt such a rule now. Ruling to the contrary would artificially and

unrealistically ignore the powerful effect that a pattern of serious violence directed

at a parent may have on his children. Indeed, in this case, gunshots directed at

Salvi’s girlfriend could have struck M.N. had she been in the car when Poblete was


                                         18
             Case: 15-12075    Date Filed: 02/05/2016   Page: 19 of 21


shot. That the shots were not directed at M.N. would be of little moment in such a

scenario. Similarly, it requires no stretch of the imagination to conclude that

serious, violent domestic abuse repeatedly directed at a parent can easily be turned

against a child.

      Nor are we persuaded by the cases Naser has offered from other circuits,

even if we were not bound by Baran. She cites to Whallon v. Lynn, 230 F.3d 450,

460 (1st Cir. 2000), where the First Circuit held that “verbal abuse and an incident

of physical shoving” of the mother were insufficient to establish a grave risk of

harm to the child. Notably, the court did not hold that repeated and substantial acts

of violence and threats directed against a parent are categorically irrelevant to

determining the degree of risk of harm faced by a child. Indeed, the First Circuit

had already reached the opposite conclusion in Walsh. The court distinguished

Walsh and simply found that the evidence in the case before it, though relevant,

was insufficient. Id.; see also Charalambous v. Charalambous, 627 F.3d 462 (1st

Cir. 2010) (same). And, of course, the factual foundation in this case revealed a

pattern of violence far more extensive and dangerous than an incident of shoving.

      Naser also cites to the Eighth Circuit’s decision in Nunez-Escudero v. Tice-

Menley, 58 F.3d 374 (8th Cir. 1995), and claims that the court held that physical

and sexual abuse of the mother was insufficient to establish a grave risk of harm to

the child. This is not, however, entirely accurate. While the court there did seem


                                         19
             Case: 15-12075     Date Filed: 02/05/2016   Page: 20 of 21


to discount such evidence, the court ultimately remanded the matter to the district

court for a determination of whether the child faced a grave risk of harm. Id. at

378. Here, that determination has been unambiguously made by the district court.

      The relevant question before us is whether the violence and threats directed

at Salvi and his family pose a grave risk of harm to M.N. The uncontroverted

evidence presented here fully supports the district court’s determination.       In

addition to the repeated verbal threats against Salvi’s life, Salvi’s girlfriend was

shot three times, there were multiple incidents of vandalism and destruction of

property, and drugs were planted in Salvi’s mother’s car. The shooting warrants

particular note. While M.N. was not in the car at the time of the shooting, she had

been there only minutes earlier and one of the bullets struck just above the child

seat. Moreover, the dark tinting of the windows made it impossible to see who was

in the car at the time the shots were fired. The severity of the tragedy that was

narrowly avoided underscores the grave risk of harm that M.N. faced from Naser’s

campaign against Salvi.       Even setting aside the risk of physical harm, the

Convention’s exception also applies to the grave risk of psychological harm. It

seems almost self-evident that a child raised in an environment where one parent is

engaged in a sustained campaign of violence (including the use of deadly force)

against the other parent faces just such a grave risk.




                                          20
              Case: 15-12075   Date Filed: 02/05/2016   Page: 21 of 21


      Nonetheless, in the face of all of this, Naser argues that none of these

incidents directly affected M.N. To the extent she is arguing that no physical harm

has yet come to M.N., she is correct. But, as we held in Baran, the inquiry under

the Convention is not whether the child had previously been harmed. Rather, the

question is whether returning the child to Venezuela would expose her to a grave

risk of harm going forward. The uncontroverted evidence of intended and actual

violence -- including the shooting -- directed at Salvi and his family yields every

indication of posing a grave risk to those around him, including his daughter. The

district judge correctly found that clear and convincing evidence supported a

determination that M.N. would face a grave risk of harm if she were to be returned

to Venezuela, and that Naser’s petition should be denied. The judgment of the

district court is affirmed.

      AFFIRMED.




                                        21